Order, Supreme Court, New York County (Allen Alpert, J.), rendered January 7, 1993, convicting defendant, upon his plea of guilty, of attempted murder in the second degree and robbery in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 12 to 24 years, unanimously afiirmed.
We find that defendant’s waiver of his right to appeal any pretrial rulings, made in connection with his plea bargain, was voluntary, knowing and intelligent, and that the issue he now raises as to whether there should have been a Dunaway hearing is therefore nonreviewable (People v Callahan, 80 NY2d 273). In any event, if we were to review the merits, we would find that defendant’s motion papers failed to set forth facts sufficient to warrant such a hearing (CPL 710.60 [1], [3] [b]). We also note that he was granted hearings on his motions to suppress his statements and identification. Concur—Sullivan, J. P., Rosenberger, Wallach, Kupferman and Williams, JJ.